UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4107



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEBORAH ANN TILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-03-77; CR-04-108)


Submitted:   August 24, 2005            Decided:   September 13, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. McKeller, Brevard, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Don D. Gast, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a jury trial, Deborah Ann Tilson was convicted

of one count of bank robbery and aiding and abetting bank robbery,

in violation of 18 U.S.C. § 2113(a) and 2 (2000), respectively.

Thereafter, Tilson pled guilty to two additional counts of the same

criminal conduct.        The district court sentenced Tilson to 120

months’ imprisonment on each count, to be served concurrently.

Tilson appeals, arguing that the district court erred in denying

her Fed. R. Crim. P. 29 motion during her jury trial and that her

sentence on all counts is violative of United States v. Booker, 125

S. Ct. 738 (2005).      Find no reversible error, we affirm.

           We review a district court’s decision to deny a Rule 29

motion de novo.    United States v. Ryan-Webster, 353 F.3d 353, 359

(4th Cir. 2003).       Where, as here, the motion is based essentially

on an insufficient evidence claim, “[t]he verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”            Glasser v. United

States,   315   U.S.    60,   80   (1942).    This   court   “ha[s]   defined

‘substantial evidence,’ in the context of a criminal action, as

that evidence which ‘a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”           United States v. Newsome, 322

F.3d 328, 333 (4th Cir. 2003) (quoting United States v. Burgos, 94

F.3d 849, 862-63 (4th Cir. 1996) (en banc)).                  We find that


                                     - 2 -
substantial evidence supports Tilson’s guilt and, accordingly, we

affirm her conviction.

          Citing Booker, Tilson challenges enhancements to her

concurrent sentences based on certain offense characteristics.

Because Tilson preserved this issue by raising it in the district

court,* our review is for harmless error.               See Booker, 125 S. Ct.

at 769 (noting that appellate courts may apply the plain error and

harmless error doctrines in determining whether resentencing is

required); Fed. R. Crim. P. 52(a) (stating that an appellate court

may disregard any error that does not affect substantial rights).

          In her plea agreement, Tilson agreed to a comprehensive

appellate waiver.        A defendant may, in a valid plea agreement,

waive the right to appeal under 18 U.S.C. § 3742(a) (2000), see

United States v. Wessells, 936 F.2d 165 (4th Cir. 1991); United

States v. Wiggins, 905 F.2d 51 (4th Cir. 1990), including a

defendant’s    right     to   raise   Booker    issues    on    appeal.      United

States v. Blick, 408 F.3d 162, 170 (4th Cir. 2005).                  “[T]he issue

ultimately    is   evaluated     by   reference    to    the    totality     of   the

circumstances      and   must   depend   upon     the    particular       facts   and

circumstances      surrounding    that   case.”         Id.    at   169   (internal

quotations and citations omitted).              We find that the scope of




     *
      Tilson objected to the enhancements under the authority of
Blakely v. Washington, 124 S. Ct. 2531 (2004).

                                      - 3 -
Tilson’s appellate waiver forecloses her challenge to the sentences

imposed pursuant to her guilty plea.

          Further, we find that any error residing in Tilson’s

concurrent sentence pursuant to her jury conviction, while not

foreclosed by the appellate waiver, does not affect Tilson’s

substantial rights. See United States v. Ellis, 326 F.3d 493, 599-

600 (4th Cir.) (holding that sentence exceeding statutory maximum

by twenty years did not affect substantial rights because defendant

received equal or longer concurrent sentences on other counts),

cert. denied, 540 U.S. 907 (2003).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -